DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/02/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.


Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-6) in the reply filed on 05/16/2022 is acknowledged.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng US 2020/0374723.
Consider claim 1, Zheng discloses A communication method of a wireless power transmission apparatus, comprising: 
transmitting at least one data packet to a wireless power reception apparatus (see FIG. 7 and ¶ [0137], wherein the network device transmits data to the terminal device i.e. wireless power reception apparatus); 
receiving, from the wireless power reception apparatus, a first request packet to request a change in a communication speed of the wireless power transmission apparatus (see FIG. 7 and ¶ [0140] and [0144], wherein network device receives second indication information i.e. first request packet, to adjust transmission rate); and 
changing the communication speed of the wireless power transmission apparatus based on the first request packet (see FIG. 7 and ¶ [0144], wherein the network device adjust, based on the second indication information, a transmission rate to the second transmission rate) and transmitting a first response packet for the first request packet to the wireless power reception apparatus at the changed communication speed (see FIG. 7 and ¶ [0141], wherein the network device sends data  i.e. response packet to the second indication information, to the terminal device using the second transmission rate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2020/0374723 as applied to claim 1 above, and further in view of Oh et al. US 2016/0274229.
Consider claim 2, Zheng discloses every claimed limitation in claim 1.
However Zheng does not explicitly disclose wherein transmitting the first response packet is performed in a negotiation phase. Oh teaches wherein transmitting the first response packet is performed in a negotiation phase (see ¶ [0063]). Oh further discloses enable the adjustment of a handover between wireless devices and power of signals transmitted and received (see ¶ [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Zheng, and to include wherein transmitting the first response packet is performed in a negotiation phase, as taught by Oh for the purpose of enable the adjustment of a handover between wireless devices and power of signals transmitted and received, as discussed by Oh (see ¶ [0011]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2020/0374723 as applied to claim 1 above, and further in view of Kawaji US 2010/0210296.
Consider claim 3, Zheng discloses every claimed limitation in claim 1.
However Zheng does not explicitly disclose wherein the first request packet comprises a speed increase request packet including information for an increase in the communication speed and a speed decrease request packet including information for a decrease in the communication speed. Kawaji teaches wherein the first request packet comprises a speed increase request packet including information for an increase in the communication speed and a speed decrease request packet including information for a decrease in the communication speed (see ¶ [0175], wherein the radio base station 2100 receives transmission power reduction request to reducing communication rate, and high-sped communication request to increase communication rate). Kawaji further discloses improving reception quality of radio signal (see ¶ [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Zheng, and to include wherein the first request packet comprises a speed increase request packet including information for an increase in the communication speed and a speed decrease request packet including information for a decrease in the communication speed, as taught by Kawaji for the purpose of improving reception quality of radio signal, as discussed by Kawaji (see ¶ [0005]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2020/0374723 as applied to claim 1 above, and further in view of Folke et al. US 2015/0319778.
Consider claim 6, Zheng discloses every claimed limitation in claim 1.
However Zheng does not explicitly disclose receiving, from the wireless power reception apparatus, a renegotiation request packet for a change in the communication speed, after transmitting the data packet. Folke teaches receiving, from the wireless power reception apparatus, a renegotiation request packet for a change in the communication speed, after transmitting the data packet (see ¶ [0177-0178). Folke further discloses overcoming the performance degradation due to the uncertainty of cell activation time (see ¶ [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Zheng, and to include receiving, from the wireless power reception apparatus, a renegotiation request packet for a change in the communication speed, after transmitting the data packet, as taught by Folke for the purpose of overcoming the performance degradation due to the uncertainty of cell activation time, as discussed by Folke (see ¶ [0025]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633